Citation Nr: 0006528	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a gynecological 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to a compensable evaluation for dermatitis.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 until 
October 1992, including service in the Southwest Asia theater 
of operations during the Persian Gulf War period.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1998 from the Roanoke, Virginia Regional 
Office (RO).

The issues of entitlement to service connection for a right 
foot disability, and an increased rating for dermatitis, are 
addressed in a REMAND following the ORDER portion of this 
decision. 


FINDINGS OF FACT

1.  The claim for service connection for a gynecological 
disorder, to include as due to an undiagnosed illness, is not 
plausible.  

2.  The claim for service connection for a right foot 
disability is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a gynecological 
disorder, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
right foot disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she now has a gynecological 
disorder manifested by abnormal Pap smears in the military 
and a menstrual disorder which are of service onset, or are 
the result of an undiagnosed illness related to her Gulf War 
Zone experience for which service connection should now be 
granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5) (1999).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1999).

The threshold question in this instance is whether the 
veteran has presented a well-grounded claim for service 
connection for a gynecological disorder.  In this regard, she 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While a claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection, on a 
nonpresumptive basis, is well grounded, the veteran must 
satisfy three elements.  First, there must be a medical 
demonstration of a current disability.  Second, there must be 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps.


Factual background

The service medical records reflect that the veteran was seen 
for complaints of pelvic pain in March 1988.  It was recorded 
that a colposcopy was accomplished which was normal.  A Pap 
smear was noted to be Class I atypical.  The appellant was 
noted to have been evaluated in the gynecology clinic in 
November 1988 for complaints of pruritus and dysuria which 
she stated would come and go.  She indicated that the 
symptoms were not present at that time.  An assessment of 
normal gynecological examination was rendered.  In September 
1989, it was recorded that she sought treatment for vaginal 
irritation of 14 days' duration.  A vaginal examination 
revealed a thick white discharge.  A Pap smear was performed.  
An assessment of vaginitis was rendered for which medication 
was prescribed.  The results of a Pap smear performed in 
September 1989 showed that atypical squamous cells were 
present.  A Pap smear in March 1990 was also noted to be 
abnormal but without evidence of dysplasia or malignancy.  

The veteran was seen in August 1990 for complaints of vaginal 
itching and lower abdominal cramps of two days' duration.  It 
was reported that she had finished her menstrual cycle the 
day before, and described abdominal cramping intermittently 
with her menses.  It was noted that she had been treated for 
a urinary tract infection in July 1990.  Following 
evaluation, an assessment of probable yeast vaginismus 
secondary to antibiotic treatment for urinary tract infection 
was rendered.  Medication was prescribed.  The appellant 
underwent gynecological screening in November 1990 whereupon 
it was noted that she had a normal examination.  A Pap smear 
performed in December 1990 was interpreted as Class III with 
evidence of mild dysplasia for which colposcopy and biopsy 
were recommended.  A clinic note dated in December 1990 
indicated that the veteran presented for colposcopy.  In July 
1991, a Pap smear was found to be Class II atypical but 
without evidence of malignancy, and was not diagnostic for 
dysplasia.  Follow-up as clinically appropriate was 
recommended.  The veteran underwent a cytology examination in 
February 1992 for what was noted to be atypical cells in 
November 1990; the results of which were found to be within 
normal limits.  Upon examination in August 1992 for 
separation from active duty, it was recorded that her last 
Pap smear in February 1992 had been normal.  The pelvic 
examination was evaluated as normal.  The veteran indicated 
at that time that there had been a change in her menstrual 
pattern.  

The veteran filed a claim for service connection for 
disabilities which included a menstrual disorder in May 1996.  
An undated private record was received indicating that she 
sought treatment from B. C. Johnson, M.D., Ph.D., for 
complaints of intermittent vaginal bleeding.  A physical 
examination was within normal limits.  An assessment of 
status post menses was rendered.  The appellant was noted to 
have been reassured.  

Pursuant to the filing of her claim, the veteran was afforded 
a VA general medical examination in June 1996.  She stated 
that her menstrual cycle came on when it wanted to, and when 
it did come, lasted only about three days.  She indicated 
that a private physician had told her that 'everything was 
okay' and that her menstrual problems were related to a 
thyroid abnormality for which she was taking hormones.  She 
said that she had been advised that her Pap smear was normal.  
A diagnosis of menstrual disorder was noted in this regard. 

In statements to the RO dated in June 1996 and June 1997, the 
veteran's husband attested to her having menstrual problems.

The veteran underwent a VA gynecological examination in 
February 1998.  She provided a detailed history of her 
menstrual and gynecologic history.  Following physical 
evaluation and laboratory testing, the examiner stated that 
by history, the appellant did not have a menstrual disorder.  
It was noted that she was taking birth control pills with no 
trouble and had no infertility problem.  It was the opinion 
of the examiner that it was not apparent at that time that 
the veteran had a menstrual disorder.


Analysis

Although the veteran claims that she has a gynecological 
disability of service onset, the record contains no competent 
evidence to support this statement.  While the service 
medical records do indeed indicate several atypical Pap 
smears and menstrual symptoms while she was in the military, 
it is not shown that such findings have resulted in any 
disease entity or chronic disability.  It was clearly noted 
on her service discharge examination report of August 1992 
that her last Pap smear was normal.  The postservice records 
show no abnormal results in this regard, and the appellant 
has stated that her private physician told her that a post-
service Pap smear was normal.  On most recent VA examination 
in February 1998, it was determined that she had no menstrual 
disorder.  The veteran herself has not presented any clinical 
evidence to the contrary.  Consequently, there is no 
competent medical evidence or diagnosis of any ratable 
gynecological disability at this time for which service 
connection may be considered.  A claim for service-connection 
must be accompanied by evidence which establishes that the 
claimed disability currently exists.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  Service connection may not be established in the 
absence of a demonstration of a ratable disability.

While the veteran continues to claim that abnormal Pap smears 
and a menstrual disorder are of service onset, and her 
husband has also attested to such symptoms, the Board points 
out that as laypersons who are untrained in the field of 
medicine, they are not competent to provide a diagnosis as to 
this matter.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, their assertions that the veteran now 
has a ratable gynecological disability do not constitute 
cognizable evidence upon which to reach the merits of this 
matter, especially in view of the clinically negative 
findings on examination.

The Board must also point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a ratable disability manifested by an 
abnormal Pap smear, or a diagnosed menstrual disorder, her 
claim for service connection for such is not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.

2.  Service connection for a right foot disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

As noted previously, in order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

After a thorough review of the evidence, the Board concludes 
that the veteran has presented a well-grounded claim for 
service connection for residuals of right foot stress 
fracture.  The service medical record reflects that the 
veteran was treated for a right ankle sprain in November 
1998.  She also sustained a stress fracture of the right 
third metatarsal in February 1989 which was observed on X-
ray.  She noted upon service discharge examination in August 
1992 that she continued to have foot pain.  On VA examination 
in June 1996, the right foot was observed to be slightly 
swollen as opposed to the left.  In a statement to the RO 
dated in May 1998, the appellant indicated that she continued 
to have pain in the right foot and said it was not properly 
aligned.  The Board thus finds that the three requirements 
for a well-grounded claim under Epps have been substantially 
met, to include a condition noted during service, and 
evidence of post-service continuity of symptomatology.  The 
claim of service connection for residuals of right foot 
stress fracture is thus found to be well grounded.


ORDER

The claim for service connection for a gynecological 
disorder, to include as due to an undiagnosed illness, is not 
well grounded, and the appeal is therefore denied.  

The claim for residuals of right foot stress fracture is well 
grounded, and the appeal is allowed to this extent.


REMAND

As noted previously, the service medical records reflect that 
appellant received treatment for a stress fracture of the 
third right metatarsal and a right ankle sprain.  On VA 
general medical examination in June 1996, a diagnosis in this 
regard noted that she had a normal physical examination and 
X-ray, but that the right foot was observed to be slightly 
swollen.  The cause of the swelling was not identified.  The 
Board finds in this instance that further examination is 
warranted in order to more accurately determine whether or 
not the appellant continues to exhibit symptoms of the 
inservice right foot stress fracture.  

As well, the veteran asserts that the symptoms associated 
with her service-connected dermatitis disorder warrant a 
compensable evaluation.  In this regard, the Board notes that 
she has not had a VA examination of the skin since June 1996.  
The record also reflects that the appellant submitted a 
private clinical record showing treatment for a generalized 
skin rash in August 1997.  The Board is of the opinion that a 
current skin examination is in order to determine the current 
symptomatology picture, and that all available private 
records in this respect should be requested and associated 
with the claims folder.  

Because the claim of entitlement to service connection for 
residuals of right foot stress fracture and increased rating 
for dermatitis are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The fulfillment 
of the VA's statutory duty to assist the appellant includes 
providing additional VA examinations by specialists when 
indicated, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the complete names and addresses of 
any and all physicians and/or providers who 
have treated her for skin and right foot 
complaints after her release from active 
duty.  After authorization has been obtained, 
these records should be requested and 
associated with the claims folder.  

2.  The RO should schedule the appellant for 
examinations by VA specialists in 
dermatology, and podiatry to determine the 
nature and etiology of any disability with 
respect to her claims for an increased rating 
for dermatitis, and service connection for 
residuals of right foot stress fracture.  The 
examiners must be provided with the 
appellant's claims folder and a copy of this 
remand for review prior to conducting the 
examinations.  The examination reports should 
clearly reflect whether a review of the 
claims folder was performed.  All necessary 
tests and studies should be performed, and 
all clinical manifestations should be 
reported in detail.  Based on a review of all 
medical documentation and history on file, 
including the service medical records, the 
podiatry examiner should provide a well-
reasoned opinion as to the likelihood that 
the veteran now has any chronic residuals of 
right foot stress fracture or right ankle 
injury in service.  The examination report 
should set forth in a clear, comprehensive, 
and legible manner all pertinent findings, 
and should include complete rationale for the 
opinion expressed.  In particular, all terms 
used in assessing the appellant's disability 
should be free of ambiguity.  The examination 
reports should be returned in a legible 
narrative format. 

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the requested development has 
been completed in full.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). 

4.  The appellant should be given adequate 
notice of the examination, to include 
advising her of the consequences of her 
failure to report.  If she fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

5.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claims and determine whether or 
not they may be granted.  The RO should 
readjudicate the veteran's claims, to include 
consideration of whether a "staged" rating 
is warranted for manifestations of the 
service-connected dermatitis.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
action remains adverse to the appellant, she 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

No action on the part of the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

